Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/25/2021. Claims 46-47, 49-56, 58-63 and 65 are currently pending. Claims 1-45, 48, 57 and 64 are cancelled per applicant’s request.

Response to Amendment/Remarks/Arguments
Applicant’s amendment to the claims is sufficient to overcome previous rejections under 35 USC 112(b).
Applicant’s amendment to the claims is sufficient to overcome previous rejections under 35 USC 112(a)(1) and 103.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew C. Gibson on 07/30/2021.
As per claim 46, A sensor assembly, comprising:

a wear sensor, including via-embedded layers of conductors, on an outer surface of the cutter block, the wear sensor configured to generate data indicative of a level of wear of the outer surface over time; and
electronics positionable in the cutter block, wherein the electronics are configured to electrically connect to the position sensor to receive data indicative of the position from the position sensor, 
wherein the electronics are configured to electrically connect to the wear sensor to receive data indicative of the wear from the wear sensor, 
wherein the data indicative of the position are usable to determine whether the cutter block is in an extended position, or in a retracted position, and 
wherein the data indicative of the level of wear are usable to determine a level of wear of the cutter block.

As per claim 55, A reamer assembly, comprising:
	a drill collar; and
	a cutter block positionable in a pocket of the drill collar, the cutter block comprising:
	a position sensor configured to generate data indicative of a position of the cutter block relative to the drill collar; and 
, including via-embedded layers of conductors, on an outer surface of the cutter block, the wear sensor configured to generate data indicative of a level of wear of the outer surface over time; 
	wherein electronics of the cutter block are configured to electrically connect to the position sensor to receive data indicative of the position from the position sensor;
	wherein the electronics are configured to electrically connect to the wear sensor to receive data indicative of the wear from the wear sensor; and 
	wherein the data indicative of the position are usable to determine whether the cutter block is in an extended position, or in a retracted position, and 
	wherein the data indicative of the level of wear are usable to determine a level of wear of the cutter block.

As per claim 61, A method, comprising:
	deploying a reamer assembly with a sensor assembly into a wellbore, the sensor assembly comprising: 
	a position sensor carried on a cutter block of the reamer assembly, the cutter block configured to be positioned in a pocket of a drill collar of the reamer assembly; 
	a wear sensor, including via-embedded layers of conductors, on an outer surface of the cutter block;
	electronics housed within the cutter block and being configured to receive data from the position sensor and the wear sensor;
	generating data indicative of a position of the cutter block relative to the drill collar using the position sensor; 
level of wear of the outer surface over time using the wear sensor;
	using the data indicative of the position to determine whether the cutter block is in an extended position, or in a retracted position; and
	using the data indicative of the level of wear to determine a level of wear of the cutter block.

Allowable Subject Matter
	Claims 46-47, 49-56, 58-63 and 65 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 46 and 55, the closest prior art of record, Rasheed (US 20120037422 A1), hereinafter “Rasheed ‘422” and Humphrey (US 20160153244 A1), hereinafter ‘Humphrey, individually or in combination, fail to anticipate or render obvious the limitations
	“a wear sensor, including via-embedded layers of conductors, on an outer surface of the cutter block, the wear sensor configured to generate data indicative of a level of wear of the outer surface over time” and 
	“wherein the data indicative of the level of wear are usable to determine a level of wear of the cutter block” in combination with other limitations.

Rasheed ‘422 discloses
	A sensor assembly, comprising: a position sensor to be carried by a cutter block positionable in a tool body of a downhole tool, (simultaneously enlarging and measuring 
	wherein the position sensor is configured to generate data indicative of a position of the cutter block relative to the tool body, and the downhole tool is configured to be positionable in a wellbore; (positional sensors [0002, 0074], relative position of the cutting … blocks [abs], cutting blocks, checking block positions [0026], cutting block position [0027], positional data from the mechanical blocks, to the processor [0028], the interior of the underground wellbore, with a tool, bottom hole assembly [0046, Fig. 1]) and
	electronics positionable in the cutter block, wherein the electronics are configured to electrically connect to the position sensor to receive data indicative of the position are configured to be used to determine whether the cutter block is in an extended position or in a retracted position. (positional data from the mechanical blocks, to the processor [0028], the positional sensors of the extendable cutter block in order to control the extension and retraction of said block, the logic circuit in order to detect and correct failures in real-time and achieve the desired wellbore diameter. [0037], an under reamer that uses a microprocessor ‘68’ and electronic means to determine and control block position, magnetic signal [0078, Fig. 9-10]), but is silent regarding the above allowed limitations.



A newly found reference, Hou (CN 103174433 A), hereinafter ‘Hou’, discloses a use of “lead wire of … resistance strain gauges” [0002, Fig. 1]” on an outer surface of the cutter blade, but is silent regarding the above allowed limitations, among which the limitation “a wear sensor, including via-embedded layers of conductors, on an outer surface of the cutter block’, in particular. 

Another newly found reference, Smith (US 5671817 A), hereinafter ‘Smith’, discloses rows of wear gage on the face of cutters ([claims 1, 11, 15, Figs. 1-8]), but is silent regarding the above allowed limitations, among which the limitation “a wear sensor, including via-embedded layers of conductors, on an outer surface of the cutter block’, in particular.

As per claim 61, the closest prior art of record, Rasheed ‘422, Humphrey, Hou and Smith’, individually or in combination, fail to anticipate or render obvious the limitations
	“a wear sensor, including via-embedded layers of conductors, on an outer surface of the cutter block” and 
	“using the data indicative of the level of wear to determine a level of wear of the cutter block” in combination with other limitations according to the same reason explained in above claims 46 and 55.

As per claims 47, 49-54, 56, 58-60, 62-63 and 65, claims are also allowed because base claims 46, 55 and 61 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DOUGLAS KAY/
Examiner, Art Unit 2865